 



Exhibit 10.1
CINCINNATI FINANCIAL CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
PERFORMANCE-BASED
[RECIPIENT NAME]
[RECIPIENT ADDRESS]
As of [Award Date], the Fair Market Value of the shares underlying this award
was $                     .
     Cincinnati Financial Corporation (the “Company”) hereby grants to the
associate identified below (the “Participant”) a Restricted Stock Unit Award
(the “Award”) under the Company’s 2006 Stock Compensation Plan (the “Plan”) with
respect to the number of Restricted Stock Units (the “Units”) specified under
the “Award Information” section below, all in accordance with and subject to the
provisions set forth in Part II — Terms and Conditions.
PART I. AWARD INFORMATION:
Participant Name:                                                            
Number of Units
Awarded:                                                            
Award Date:                                                            , 20__
Vesting Criteria (when Units granted in the Award vest and shares are issued to
the Participant):

      Number of Shares   Vesting Date and Performance Target
 
   
                     shs.
  On ___, 20___ if the sum of “operating income” for the three calendar years
ending December 31, 20___ equals or exceeds ___ percent of “operating income”
for the calendar year ending December 31, 20___, the last completed calendar
year prior to the Award Date.
 
   
 
  For purposes of this agreement, the calculation for “operating income,” shall
not include the effects of capital gains and losses, accounting changes, and
losses attributable to catastrophes which are assigned catastrophe numbers.

Beneficiary Designation (Optional — see Part II, Section 8):                   
                                             
THIS AWARD IS SUBJECT TO FORFEITURE AS PROVIDED IN THIS RESTRICTED STOCK UNIT
AGREEMENT AND THE PLAN.
     By accepting this Award, the Participant acknowledges the receipt of a copy
of this Restricted Stock Unit Agreement (including Part II — Terms and
Conditions) and a copy of the Prospectus and agrees to be bound by all the terms
and provisions contained in them and in the Plan.
     IN WITNESS WHEREOF, this Restricted Stock Unit Agreement has been duly
executed as of the Award Date specified above.

                  CINCINNATI FINANCIAL CORPORATION    
 
           
 
  By:        
 
     
 
   
 
           
ACCEPTED:
           
 
           
 
Participant
           

1



--------------------------------------------------------------------------------



 



PART II. TERMS AND CONDITIONS
     1. Restricted Stock Units. Each Unit represents a hypothetical share of the
Company’s Common Stock (the “Shares”), and each Unit will at all times be equal
in value to one Share. The Units will be credited to the Participant in an
account established for the Participant and maintained by the Company’s stock
transfer department. If and when Units vest as provided below, Shares in an
amount equal to the number of vested Units will automatically be issued to the
Participant and will be evidenced by a stock certificate or a book entry account
maintained by the Company’s stock transfer department for the Common Stock.
     2. Restrictions. Subject to Sections 3 and 4 below, the restrictions on the
Units specified in Part I — Award Information (the “Award Information”) shall
lapse and such Units shall vest on the vesting dates set forth in the Award
Information (the “Vesting Date”), provided that: (a) the Performance Target has
been met; and (b) the Participant remains an employee of the Company (or a
subsidiary of the Company) during the entire period ending on and including the
Vesting Date (the “Restriction Period”) commencing on the Award Date set forth
in the Award Information and ending on the Vesting Date. Upon vesting, one Share
shall be issued with respect to each vested Unit
     3. Participant Death, Disability or Retirement During Restriction Period.
In the event of the termination of the Participant’s employment with the Company
(and with all subsidiaries of the Company) prior to a Vesting Date due to
(a) death or Disability, the attainment of the Performance Target is waived, all
restrictions on the Units shall lapse, and all of the Units shall become fully
vested on the date of death or Disability, or (b) the Participant reaching
eligibility for Normal Retirement, restriction 2(b) concerning continuous
employment during the Restriction Period is waived and shall lapse and the Units
shall remain subject to all other vesting requirements and restrictions
including the Vesting Date. Upon vesting, one Share shall be issued with respect
to each such vested Unit.
     4. Other Termination of Employment During Restriction Period. If the
Participant’s employment with the Company (and with all subsidiaries of the
Company) is terminated for any reason other than death, Disability or Normal
Retirement prior to the end of the Restriction Period, the Participant shall
forfeit all rights to any Units (and to the related Shares) as to which the
Vesting Date has not yet occurred. Notwithstanding the foregoing, the
Compensation Committee of the Board of Directors of the Company may, in its sole
discretion, waive the restrictions on, and the vesting requirements for, the
Units.
     5. Shareholder Rights. The Participant shall not have the right to vote any
Shares or to receive any cash dividends payable with respect to any Shares, or
otherwise have any rights as a shareholder with respect to any Shares, unless
and until the Shares have actually been issued to the Participant hereunder upon
the vesting of Units as provided in this Agreement.
     6. Transfer Restrictions. This Award and the Units (until they vest
pursuant to the terms hereof and Shares are issued with respect thereto) are
non-transferable and may not be assigned, hypothecated or otherwise pledged,
except by will or the laws of descent and distribution, and shall not be subject
to execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the Units shall be forfeited.
     7. Withholding Taxes. The Company is authorized to satisfy the actual
minimum statutory withholding taxes arising from the vesting of this Award, by
deducting the number of Shares having an aggregate value equal to the amount of
withholding taxes due from the total number of Shares that would otherwise be
issuable upon any Units vesting or otherwise becoming subject to current
taxation. Shares deducted from this Award in satisfaction of actual minimum
withholding tax requirements shall be valued at the Fair Market Value of the
Shares on the date as of which the amount giving rise to the withholding
requirement first became includible in the gross income of the Participant under
applicable tax laws.
     8. Death of Participant. If any of the Units shall vest upon the death of
the Participant, the Shares issued as a result of such vesting shall be
registered in the name of the estate of the Participant except that, if the
Participant has designated a beneficiary where indicated in the Award
Information, the Shares shall be registered in the name of the designated
beneficiary.
     9. Other Terms and Provisions. The terms and provisions of the Plan (a copy
of which will be furnished to the Participant upon written request) are
incorporated herein by reference. To the extent any provision

2



--------------------------------------------------------------------------------



 



of this Award is inconsistent or in conflict with any term or provision of the
Plan, the Plan shall govern. For purposes of this Agreement, (a) the term
“Disability” means permanent and total disability as determined under procedures
established by the Company from time to time, and (b) the term “Normal
Retirement” means retirement from active employment with at least 35 years of
continuous service with the Company or its subsidiaries or otherwise under a
retirement plan of the Company or any subsidiary or under an employment contract
with any of them on or after the date specified as the normal retirement age in
the pension plan or employment contract, if any, under which the Participant is
at that time accruing retirement benefits for his or her current service (or, in
the absence of a specified normal retirement age, the age at which retirement
benefits under such plan or contract become payable without reduction for early
commencement and without any requirement of a particular period of prior
service). In any case in which (i) the meaning of “Normal Retirement” is
uncertain under the definition contained in the prior sentence or (ii) a
termination of employment at or after age 65 would not otherwise constitute
“Normal Retirement,” a termination of the Participant’s employment shall be
treated as a “Normal Retirement” under such circumstances as the Committee, in
its sole discretion, deems equivalent to retirement. In any case in which the
existence of a “Disability” is uncertain under the applicable definition and
procedures hereunder, a final and binding determination shall be made by the
Committee in its sole discretion.

3